Birdsong, Judge.
Appellant was convicted of two counts of burglary and one count of simple battery. His subsequent motion for new trial on the general grounds was denied.
During appeal, an Anders motion (Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493)) was filed in this case. On January 23, 1989, we issued an order dismissing the Anders motion, and directing appellant’s counsel to file a brief on behalf of appellant. Appellant’s brief has been duly filed, and it enumerates as error that the evidence is “insufficient to show that the [appellant] was at the burglarized places and committed the crimes of which he was accused.” Appellant also has asserted that the verdict is against the weight of the evidence and contrary to good judgment.
We have reviewed this entire record sua sponte, including all errors asserted by the appellant. Review of the trial record and transcript in a light most favorable to the jury’s verdict “reveals ample evidence from which any rational trier of fact could conclude beyond a reasonable doubt that appellant was guilty of [the offenses] charged” and that appellant’s alibi defense created no reasonable doubt as to his guilt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560); Baggett v. State, 257 Ga. 735 (2) (363 SE2d 257). Further, the record and transcript reveal no errors which were prejudicial to the substantive rights of the appellant.

Judgment affirmed.


Banke, P. J., concurs. Beasley, J., concurs in judgment only.

*286Decided February 13, 1989.
J. Michael Carpenter, for appellant.
Willis B. Sparks III, District Attorney, Charles H. Weston, Assistant District Attorney, for appellee.